Order dismissing writ of habeas corpus and awarding custody of the infant to her father, in so far as appealed from, modified by ehminating the provisions thereof entitling Esther Schachter, the maternal grandmother, to the right of visitation and the right of custody, and the provision that the father shall inform the maternal grandmother of any change in residence of the infant, and as so modified affirmed, without costs. In habeas corpus proceedings brought by a maternal grandmother against the father of a child, in whose custody the child is, the court has no power to grant a right of visitation to a maternal grandmother where it appears that the father is a proper guardian of the child. (People ex rel. Prior v. Prior, 112 Misc. 208; Matter of McDevitt, 101 id. 588; People ex rel. Klee v. Klee, 202 App. Div. 592.) In People ex rel. Reid v. Cavanagh (236 App. Div. 759) the question was not raised and there were suggestions of consent. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.